Allen, J.
It is incumbent on the plaintiff to prove either that the defendant’s son had an original authority to sign the defendant’s name to the agreement, or that his act of doing so was afterwards ratified by the defendant. There is no sufficient evidence upon either point. The evidence falls short of showing a general authority in the son to bargain for the real estate for his father upon any terms satisfactory to himself; and there is nothing whatever to show that the father had agreed to or even known the various particulars of the contract, as to price, amount and time of cash payment, amount of existing encumbrance, taxes, and time of giving possession. The evidence is equally meagre in respect to ratification. At most, it only went to show an approval of the payment of the one hundred dollars.

Exceptions overruled.